Citation Nr: 1717487	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2013, the Veteran testified before the undersigned in a Travel Board hearing held at the RO.  A copy of the hearing transcript has been associated with the Virtual VA electronic claims file.

In a February 2014 decision, the Board denied the above claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Memorandum Decision, the Court vacated and remanded the Board's decision, with respect to the above issues.

Pursuant to the directives of the Memorandum Decision, in October 2015 the Board remanded the Veteran's claim for additional development.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2015 Board remand directed that a VA examination be scheduled to determine whether any current psychiatric disorder represented a "neurobehavioral effect" of exposure to contaminated water during his service at Camp Lejeune from 1975 to 1976.  In addition, the examiner was requested to consider whether the Veteran's claimed stressor was adequate to support a diagnosis of PTSD.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in June 2016.  At no point in the examination report, however, did the examiner mention or consider whether any current psychiatric disorder represented a "neurobehavioral effect" of exposure to contaminated water during his service at Camp Lejeune from 1975 to 1976, as directed by the May 2015 Memorandum Decision and specifically requested in the Board's remand instructions.  Instead, the report focused solely on whether the Veteran's symptoms met the criteria for a diagnosis of PTSD.  As the June 2016 VA examination report failed to consider whether the diagnosed unspecified depressive disorder represented a "neurobehavioral effect" of exposure to contaminated water during his service at Camp Lejeune from 1975 to 1976, a remand is required for a medical opinion addressing that question.

The issue of entitlement to TDIU remains inextricably intertwined with the service connection claim and, as such, adjudication of this issue is deferred pending the above development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the June 2016 VA mental health examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be made available to and reviewed by the reviewer/examiner.

The reviewer/examiner is asked to provide an opinion as to whether the diagnosed unspecified depressive disorder represents a "neurobehavioral effect" of exposure to contaminated water during his service at Camp Lejeune from 1975 to 1976?  A complete rationale for all expressed opinions is necessary.

The examiner/reviewer is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner/reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's / reviewer's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of benefits is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




